Recognizing that automobiles, however carefully operated, will skid and get out of control on icy highways, and that "Men are not obliged to stay off the public road because they happen to be slippery," our appellate courts have consistently held that proof by a plaintiff that defendant's automobile skidded is not, by itself, evidence of negligence. I am unable to distinguish this case from the prior decisions, particularly the very recent case of Master, Admrx., Appellant v.Goldstein's Fruit  Produce, Inc. et al., 344 Pa. 1,23 A.2d 443.
I would reverse the judgment and enter it for defendant.